Appeal by plaintiff from an order of the Supreme Court, Queens County, dated September 23, 1971, which granted defendant’s motion pursuant to CPLR 3012 (subd. [b]) to dismiss the action for failure to serve a complaint. Order affirmed, with $10 costs and disbursements. In our opinion, plaintiff failed to offer an adequate excuse for failure to serve a complaint for nearly 13 months after a demand therefor (Galanos v. City of New York, 35 A D 2d 829; Klein v. Pompa, 26 A D 2d 815, app. dsmd. 19 N Y 2d 701). Rabin, P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.